Citation Nr: 9906916	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  92-55 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

REMAND

The veteran served on active duty from March 1965 to January 
1969; he also had multiple periods of active duty for 
training after 1969, including from January to March 1985.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in April 1996 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, for 
additional development.  The case is again before the Board 
for determination.

The April 1996 Board remand requested that a VA physician 
review the file and determine when cardiovascular disease was 
first manifested and whether, if cardiovascular disability 
existed prior to the January 1985 period of active duty for 
training, it increased in severity beyond normal progression 
during service.  While it was concluded in a November 1998 VA 
physician's opinion, based on a complete review of the 
record, that the veteran's arterial hypertension dated back 
to at least 1979, this opinion, as well as the other VA 
medical reports subsequent to the April 1996 remand, does not 
indicate whether it is at least as likely as not that the 
veteran's preexisting cardiovascular disease increased in 
severity during his January 1985 active duty for training 
and, if so, whether it is at least as likely as not that the 
increase in severity was beyond normal progression.  

Because of the above, the Board finds that additional 
development is required prior to final disposition of this 
appeal.  Therefore, this case is being REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify the complete names, addresses 
and approximate dates of treatment for 
any health care providers who may possess 
additional records supportive of his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records identified by the 
veteran.

2.  After the above, the veteran's claims 
file must be made available to the 
examiner who wrote the November 1998 
opinion or another appropriate physician 
if the November 1998 examiner is 
unavailable, for review and opinions with 
respect to the following:  whether it is 
at least as likely as not that the 
preexisting disability increased in 
severity during the veteran's January 
1985 active duty for training; and, if it 
did increase in severity during active 
duty for training in January 1985, 
whether it is at least as likely as not 
that the increase in severity was beyond 
normal progression.  A complete rationale 
should be provided for each opinion 
expressed.

3.  Thereafter, the RO should ensure that 
all requested developmental actions, 
including the requested medical opinions, 
have been completed in full.  The RO 
should then undertake any other indicated 
development and readjudicate the issue on 
appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative should 
then be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veteran's Claims (known as the United States 
Court of Veteran's Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


